Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
Mediante Resolución de 24 de agosto de 1989 el Tribunal, al denegar la segunda moción de reconsideración que radi-cara la parte demandada recurrente, le ordenó a ésta que se atuviera a lo resuelto. Ello no obstante, dicha parte radicó ante este Tribunal una tercera moción de reconsideración. En vista de ello, el Tribunal en el día de hoy ha entendido procedente imponerle a la representación legal de la parte demandada recurrente una sanción económica de $500. DISENTIMOS. Veamos por qué.
El más alto tribunal apelativo del País, como máximo res-ponsable de la calidad de la justicia que se dispensa en el mismo, viene en la obligación —entre otras— de ser consis-tente en sus decisiones. Aun cuando es correcto que el Tribunal no puede atarse, inflexible e inexorablemente, a lo re-suelto en el pasado y que el ser consistente no constituye garantía absoluta de la corrección de las decisiones que emi-timos, la consistencia en nuestras decisiones y actuaciones resulta ser indispensable para la estabilidad, confiabilidad y credibilidad de nuestro sistema de justicia.
*714En lo individual, el ser consistentes nos brinda tranquili-dad de consciencia y nos permite dormir tranquilos. La in-consistencia puede resultar en la injusticia. Debemos, en consecuencia, siempre tratar de utilizar la “misma vara de medir” con todos aquellos que acuden a nuestra puerta en busca de que se les haga justicia.
H-l I — I
El pasado 27 de enero de 1989, en el voto particular que emitiéramos en el caso de Pueblo Int’l, Inc. v. Srio. de Justicia, 123 D.P.R. 179, 205-206 (1989) —al expresarnos en rela-ción con una moción de reconsideración que ante este Tribunal había radicado la parte demandante apelada en violación de una orden de “atenerse a lo resuelto”— señalamos:
Por último, deseamos hacer constar nuestro disenso res-pecto a la decisión del Tribunal de no actuar en estos mo-mentos respecto a la violación por parte de los demandantes apelados, y sus abogados, de los claros términos de nuestra Resolución de 20 de enero de 1989. En dicha resolución espe-cíficamente se le ordenó a la parte demandante apelada a “ate-nerse a lo resuelto” y se le instruyó al Secretario General del Tribunal para que procediera de inmediato a “la remisión del mandato en el caso de epígrafe”. Resolución de 20 de enero de 1989, pág. 180.
La radicación de la moción de reconsideración por parte de los demandantes apelados constituye una evidente violación a dicha resolución y, en nuestra opinión, ameritaba no sólo que se hubiera ordenado, sin ulterior trámite y consideración, el desglose de dicho escrito, sino la imposición de severas san-ciones económicas y disciplinarias a la parte apelada y a sus abogados.
Ello lo hemos hecho en el pasado en ocasiones en que otras partes y otros abogados han incurrido en conducta similar. No hay razón alguna para actuar en forma distinta en el presente caso. (Enfasis suplido.)
*715I — I i — I I — I
Debe mantenerse presente que aun cuando en el caso de Pueblo Int’l, Inc. v. Srio. de Justicia, supra, el Tribunal se encontraba dividido en lo referente a la cuestión constitucio-nal planteada en el mismo, la orden dirigida a la parte de-mandante apelada (Pueblo) a los efectos de que se atuviera a lo resuelto fue una suscrita y endosada por todos los Jueces que participaron en el caso. Es por ello que al igual que en otros casos anteriores al de Pueblo Int’l, Inc. v. Srio. de Justicia, supra —enumerados en el voto concurrente emi-tido por el Juez Asociado Señor Negrón García en el citado caso— sin lugar a dudas procedía la imposición de sanciones económicas a la representación legal de dicha parte. Se tra-taba igualmente de una violación crasa e injustificada de una orden de este Tribunal. La mayoría no tomó acción alguna respecto a la misma. Desconocemos la razón para dicha ac-tuación inconsistente. Únicamente se nos ocurre pensar que la inexplicada actuación de la mayoría de los integrantes del Tribunal en dicho caso respondió a un cambio de política so-bre esta clase de situación por parte del Tribunal.
¿Por qué luego el viraje repentino? ¿Por qué la “excep-ción” en el caso de Pueblo Int’l, Inc. v. Srio. de Justicia, supra? ¿En qué se diferencia la actuación de la representa-ción legal de la parte demandante apelada en el caso de Pueblo Int’l, Inc. v. Srio. de Justicia, supra, a la realizada por la representación legal de otras partes en casos anteriores y posteriores a éste? ¿Acaso no se trata del mismo tipo de con-ducta censurable? ¿Por qué la inconsistencia? No lo sa-bemos. Inexplicablemente no se ha utilizado “la misma vara” por la mayoría de los integrantes del Tribunal.
IV
No hay duda de que tenemos el poder —y hasta la obli-gación— de rectificar nuestros errores. Ello requiere, sin *716embargo, el deber de actuar, desde un principio, en forma responsable y ponderada, a diferencia de festinadamente. Esto es, la rectificación en la mayor parte de las ocasiones resulta ser innecesaria si actuamos pensadamente. Por otro lado, la decisión de rectificar o de tomar un curso de acción distinto a uno anterior no puede tener como base el mero capricho. En otras palabras, debe existir una razón o funda-mento jurídico para ello. Después de todo, no debe olvidarse que nuestra discreción no es ilimitada; hay que recordar que existe tal cosa como el abuso de la discreción judicial.
V
No objetamos la imposición en sí de la sanción econó-mica. No hay duda que, al igual que en el caso de Pueblo Int’l, Inc. v. Srio. de Justicia, supra, los abogados hoy san-cionados impunemente violaron nuestra orden de “atenerse a lo resuelto”. Lo que objetamos vehementemente es la in-consistencia del Tribunal en relación con esta clase de si-tuación. Es por ello que disentimos.